DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20150004901 A1) in view of Asai et al. (US 20190020644 A1).

Regarding claim 1, Agiwal teaches a method for managing stations operating in Direct Link in a wireless network (Agiwal, Fig. 50, controller of eNB (triggering station)  and Fig. 51, controller of UE (i.e. triggered station)) comprising, at a triggering station (Agiwal, Fig. 25, eNB): obtaining a Direct Link, DiL, session identifier (Agiwal, Fig. 25, step 2511 and Par. 206, C-RNTI.sub.UE-pair-ab (i.e. session identifier) & Note: the C-RNTI is known as session identifier, for evidence see Par. 28 of (Gage et al. US 20140334392 A1)), generating a control or management frame signaling control or management information to the triggered stations using the DiL session identifier (Agiwal, Fig. 25, and Par. 206, PDCCH or EPDCCH masked with the UE-pair C-RNTI, C-RNTI.sub.UE-pair-ab and a UE index), and sending the control or management frame to the triggered stations (Agiiwal, Fig. 25, step 2512-2513) to trigger actions at these stations based on the control or management information (Agiwal, Fig. 25, steps 2514-2515).
Agiwal further teaches C-RNTI.sub.UE-pair-ab (i.e. session identifier) indicates that the resources are for communication between UE A and UE B (i.e. triggered stations) (Agiwal, Fig. 25, step 2511 and Par. 206).
However, Agiwal fails to explicitly teach the C-RNTI.sub.UE-pair-ab (i.e. session identifier) identifying a Direct Link transmission session established between triggered stations.
Asai teaches such feature (Asai, Par. 80).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Asai to Agiwal to store and manage session IDs (Asai, Par. 80).

Regarding claim 5, the combination Agiwal and Asai teaches previous claim.  The combination further teaches the method of Claim 1, further comprising, at the triggering station, receiving, from any of the triggered stations, a buffer status report indicating data to be transmitted to the other triggered station (Agiwal, Fig. 25, and Par. 206, Buffer Status Report (BSR)).

Regarding claim 8, the combination Agiwal and Asai teaches previous claim.  The combination further teaches the method of Claim 1, further comprising, at the triggering station prior to sending the control or management frame, sending to the triggered stations a setup message providing the DiL session identifier identifying the Direct Link transmission session established between them (Agiwal, Fig. 25, steps 2503-2504).

Regarding claim 10, method of claim 10 is performed by the method of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the method of claim 10.

Regarding claim 15, method of claim 15 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the method of claim 15.

Regarding claim 16, method of claim 16 is performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the method of claim 16.

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the apparatus of claim 18.

Regarding claim 19, apparatus of claim 19 is performed by the method of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (method) for the apparatus of claim 19.

Regarding claim 20, apparatus of claim 20 is performed by the method of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (method) for the apparatus of claim 20.


Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20150004901 A1) in view of Asai et al. (US 20190020644 A1) and in further view of Baghel (US 20150085791 A1).

Regarding claim 2, the combination Agiwal and Asai teaches previous claim.  The combination further teaches the method of Claim 1, wherein the control or management frame includes a trigger frame to trigger a multi-user, MU, transmission, wherein the trigger frame allocates, using the DiL session identifier, a resource unit of the MU transmission for Direct Link transmission between the triggered stations (Agiwal, Fig. 25 and Par. 206).
However, the combination fails to teach C-RNTI (session id) was for multi-user transmission.
Baghel teaches such feature (Baghel, Figs. 14 and Par. 80-83).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Baghel to Agiwal to direct one-to-many broadcast communication (Baghel, Par. 80).
 
Regarding claim 11, method of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the method of claim 11.

Regarding claim 12, the combination Agiwal, Asai and Baghel teaches previous claim.  The combination further teaches the method of Claim 11, further comprising, at the triggered station, sending a data frame directly to the other triggered station using the resource unit allocated for the Direct Link transmission (Agiwal, Fig. 25, step 2514 and Par. 206, UE A (i.e. triggered station) and UE B (i.e. other triggered station)).

Regarding claim 13, the combination Agiwal, Asai and Baghel teaches previous claim.  The combination further teaches the method of Claim 11, further comprising, at the triggered station, receiving a data frame directly from the other triggered station over the resource unit allocated for the Direct Link transmission (Agiwal, Fig. 25, step 2525 and Par. 206, UE A (i.e. triggered station) and UE B (i.e. other triggered station)).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Agiwal et al. (US 20150004901 A1) in view of Asai et al. (US 20190020644 A1) and in further view of Butt et al.  (US 20180227847 A1).

Regarding claim 3, the combination Agiwal and Asai teaches previous claim.

Butt such feature (Butt, Figs. 4-5 and Pars. 55, 67).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Butt to the combination Agiwal and Asai to save power (Butt, Abstract).

Regarding claim 14, method of claim 14 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the method of claim 14.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20150004901 A1) in view of Asai et al. (US 20190020644 A1) and in further view of Butt et al.  (US 20180227847 A1) and further in further in view of Asterjadhi et al. (US 20150312753 A1).

Regarding claim 4, the combination of Agiwal, Asai and Butt teaches previous claim.
However, the combination fails to teach claim 4.
Asterjadhi teaches the method of Claim 3, wherein the beacon frame comprises a traffic indication virtual bitmap associating Association Identifiers, AIDs (Asterjadhi, Pars. 7-8, 31, 61), each identifying a corresponding non-AP station, with respective flags indicating whether the AP stores data intended for the corresponding non-AP station (Asterjadhi, Fig. 10 and Pars. 64-66, 75-77), and the flag (Asterjadhi, Par. 61).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Asterjadhi to the combination of Agiwal, Asai and Butt to determine the presence of traffic (Asterjadhi, Par. 8).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20150004901 A1) in view of Asai et al. (US 20190020644 A1) and in further view of Aizu et al. (US 20070104180 A1).

Regarding claim 6, the combination Agiwal and Asai teaches previous claim.
However, the combination fails to teach the method of Claim 5, wherein obtaining a DiL session identifier includes generating at least one DiL session identifier responsive to the receipt of the buffer status report.
Aizu teach such feature (Aizu, Figs. 4, 8 and Pars. 95-98).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Aizu into the combination Agiwal and Asai to manage the Peer-to-Peer communication (Aizu, Par. 5).

Regarding claim 7, the combination of Agiwal, Asai and Aizu teaches previous claim. The combination further teaches the method of Claim 6, wherein obtaining a DiL session identifier includes generating two DiL session identifiers, a first identifier identifying a Direct Link transmission from a first one of the triggered stations to a second one of the triggered stations and a second identifier identifying  (Asai, Fig. 8 and Pars. 115-118).


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20150004901 A1) in view of Asai et al. (US 20190020644 A1) and in further view of Han et al. (US 20140269419 A1).

Regarding claim 9, the combination of Agiwal and Asai teaches previous claim. 
However, the combination fails to teach the method of Claim 8, further comprising, at the triggering station, sending to the triggered stations a teardown message informing the DiL session identifier no longer identifies the Direct Link transmission session established between them.
Han teaches such feature (Han, Fig. 3 and Pars. 31, 44).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Han to the combination of Agiwal and Asai to deactivate the D2D discovery signal (Han, Par. 50).

Regarding claim 17, method of claim 17 is performed by the method of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (method) for the method of claim 17.


Conclusion
:
 Gage et al. US 20140334392 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/3/2021